Citation Nr: 1734205	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  12-01 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.  

2. Entitlement to service connection for a skin disability, to include jungle rot.  

3. Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2011 (hearing loss disability and skin disability) and July 2012 (COPD) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In April 2013, the Veteran testified at a Travel Board hearing at the RO before an undersigned Veterans Law Judge.  He subsequently testified at an additional Travel Board hearing in November 2014 before another undersigned Veterans Law Judge.  Most recently, he testified before the third undersigned Veterans Law Judge in April 2017.  The hearing transcripts are associated with the record.  

VA regulations state that all Veterans Law Judges who conduct hearings on a given issue must participate in making the final determination of the claims on which testimony was received. 38 U.S.C.A § 7107 (c) (West 2014); 38 C.F.R. § 20.707 (2016). As such, the Veterans Law Judges before whom the Veteran testified must participate in the final determination of the Veteran's claims for service connection for bilateral hearing loss, a skin disability, and COPD.  Furthermore, by law, appeals may only be assigned to an individual VLJ or to a panel of not less than three members. See 38 U.S.C.A. § 7102 (a). Thus, the final determination of these three issues must be made by a panel of Veterans Law Judges, which must include the judges who conducted the Board hearings.

In Arneson v. Shinseki, 24 Vet. App. 379 (2012), the Court interpreted 38 C.F.R. 
§ 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision. In a written statement received by VA in February 2015, the Veteran indicated that he wished to appear at a third hearing at his local RO before a third Veterans Law Judge who would be assigned to decide his appeal on the issues addressed at both of the prior hearings, as well as the issue of COPD.  A third hearing was held in April 2017.  Thus, the Board has complied with the requirements set forth in Arneson and may proceed to decide the claim of service connection for bilateral hearing loss. See id; 38 C.F.R. § 20.700 (a) (2016).

Finally, the Board notes that these claims were previously remanded by the Board in a decision by a panel of three judges in April 2016. This remand ordered that the RO schedule the Veteran for a videoconference or Travel Board hearing, as there was a pending hearing request. That development having been completed, these claims are once again before the Board.

The issues of entitlement to service connection for a skin disability and COPD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Resolving all reasonable doubt in favor of the Veteran, his bilateral hearing loss had its onset during service and has continued to be present.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an award of service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a). Service connection may also be granted for a disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurrent in service. 38 C.F.R. § 3.303 (d).

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system such as bilateral hearing loss, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. The provisions of 38 C.F.R. § 3.303 (b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where a veteran can establish a nexus between his current hearing loss and an injury he suffered while he was in service. Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992). The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

A layperson is generally incapable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998). However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it pertains to the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159 (a)(2). A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation). See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154 (a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53.

The Veteran contends that he has hearing loss as a result of in-service noise exposure while serving as an ammunition technician.  During the three Board hearings, he testified that he was constantly exposed to acoustic trauma in the form of many rounds of ammunition that were fired around him during service.  He stated that he served in this position for 13 months and did not wear hearing protection at any point in time during that period.  He further explained that he noticed a change in his hearing while on active duty and had to ask those around him to repeat themselves multiple times during conversations.  After service, the Veteran was employed with Whirlpool, where he was responsible for operating a crane and working on an assembly line.  He testified that he was not exposed to noise during his post-service employment, as he consistently wore hearing protection.  Furthermore, a September 2015 VA treatment record noted that the Veteran wore hearing protection when using power towels on a recreational basis.   He also reported that he received hearing tests through his post-service employer but he could not retrieve those records. 

In the present case, there is no dispute that the Veteran has a current bilateral hearing loss disability as defined by the VA. In this regard, the report of a June 2010 VA audiometric examination clearly reflects, among other things, that his auditory thresholds in both ears are greater than 40 decibels at 4000 Hertz.  The speech recognition scores were 94 percent for the right ear and 90 percent for the left ear.  Additionally, the examiner diagnosed the Veteran with moderately severe sensorineural hearing loss at 4000 Hertz in the right ear and with mild to severe sensorineural hearing loss at 3000 to 4000 Hertz in the left ear.  

Nor is there any real dispute that the Veteran was exposed to hazardous noise during service. The Veteran's military occupational specialty (MOS) was ammunition technician, which exposed him to the constant noise of many rounds of ammunition fired around him for 13 months.  The record reflects that the Veteran was exposed to excessive noise during service, as supported by the available documentation.  Thus, his statements in that regard are wholly consistent with the circumstances, conditions, and hardships of his service. 

As to the nexus, or link, between the Veteran's currently shown disability and service, the Board notes, as an initial matter, that the Veteran is competent to provide statements with respect to the onset and presence of diminished hearing, inasmuch as the symptoms are observable by a lay person. The Board finds, moreover, that the Veteran's statements with respect to onset in service are credible, as there has been no evidence contradicting the Veteran's account of in-service acoustic trauma and associated hearing loss since his discharge from service. Further, pursuant to the holding in Reeves v. Shinseki, his credible statements may be used to establish not only the presence of acoustic trauma during service, but also the presence of hearing loss itself. See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012). The Veteran did not undergo audiometric testing at the time of his separation from service, and he has indicated, in effect, that the problems he had with hearing loss began during service and have continued, or have been persistently recurrent, to the present time.

The Board acknowledges that the June 2010 VA audiologist opined that the Veteran's hearing loss was less likely than not related to service, based upon a lack of documentation of complaints or symptoms related to acoustic trauma or hearing loss during service.  She further stated that the Veteran's post-service noise exposure was greater than that which occurred in-service.  The examiner cited the lack of chronicity and continuity of care related to hearing loss as another basis for her opinion.  In this regard, the Board notes that a VA examination opinion must reflect consideration of lay evidence of in-service incurrence and/or continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, the examiner's reliance on the lack of in-service complaints of bilateral hearing loss does not reflect consideration of the Veteran's lay statements concerning in-service incurrence, as well as continuity of his symptoms.  She also noted that the Veteran exited service with normal bilateral hearing, failing to note that audiometric testing was not completed upon separation.  Thus, it appears the audiologist's opinion is based on an inaccurate factual basis. See Reonal v. Brown, 5 Vet. App. 458 (1993) (An opinion based upon an inaccurate factual premise had no probative value.).  Therefore, the June 2010 VA opinion is afforded no probative weight.

Moreover, inasmuch as sensorineural hearing loss is recognized as a chronic disease, it can be service-connected on the basis of continuity of symptomatology alone, without a medical nexus opinion.  Walker, supra.

On balance, and taking into account the totality of the evidence - including the Veteran's credible statements with respect to onset and continuity of symptoms, and lack of audiometric testing at separation - the Board is persuaded that the criteria for service connection for bilateral hearing loss have been met. The evidence, at a minimum, gives rise to a reasonable doubt on the matter. 38 C.F.R. § 3.102 (2016). Service connection for bilateral hearing loss is therefore granted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran has not been provided with a VA examination in connection with his claimed skin disability, to include jungle rot.  At the Board hearings in April 2013, November 2014, and February 2017, he reported having a persistent rash during service that covered the entire lower half of his body.  He further stated that he continued to experience flare-ups after service, specifically due to dampness and humidity.  

The Veteran's reports of a skin disability were documented in his service treatment records, as well as in a September 2012 VA treatment record, at which time he stated that his rash had continued on and off since separation from service.  Additionally, he has submitted several lay statements from family members, which indicate that he returned from Vietnam with a skin condition.  In light of the Veteran's credible testimony, and the provided lay statements, regarding his rash in Vietnam, the Board finds that the low threshold requirement for a VA examination has been met, and this matter will be remanded to obtain a VA examination to address the etiology of the Veteran's skin disability, to include jungle rot. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, at the February 2017 hearing, the Veteran indicated that he had previously been treated by two private dermatologists after service.  However, these records have not been associated with the claims file.  Therefore, on remand the RO shall attempt to obtain these outstanding records related to his skin disability.  

Regarding the Veteran's claim for COPD, the Board notes that the Veteran testified that he began to smoke cigarettes during active duty in Vietnam in order to calm his nerves.  He stated that smoking alleviated the stress and tension that he felt as a result of being attacked while on active duty.  Thus, the lay statements of record raise the possibility that the Veteran's COPD was caused or aggravated by his service-connected PTSD.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (the Court held that "when aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation").  However, the opinion provided in the June 2012 VA examination report did not address whether the Veteran's COPD was caused or aggravated by his service-connected PTSD.  Therefore, a remand for an addendum opinion addressing the Veteran's contention based on the alternative theory of entitlement to secondary service connection is necessary.

Given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file on remand as well.  The Board notes that treatment records dated through January 11, 2016, have been associated with the record.  Additionally, the Veteran should be given the opportunity to submit any additional evidence pertinent to his appeal.

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant VA treatment records dated from January 11, 2016 to the present.  

2. Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claims, including any private treatment records following the proper VA procedures.  Specifically, the RO should seek authorization to obtain the records of Dr. Malley and Dr. Skillarn.  

3. After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the nature and onset of a skin disability, to include jungle rot.  The examiner should note and discuss the statements by the Veteran has stated that he reported having a persistent rash during service that covered the entire lower half of his body.  He further stated that he continued to experience flare-ups after service, specifically due to dampness and humidity.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any additional tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed skin disability had its onset in service or is related to any in-service disease, event, or injury.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.

Each opinion must be fully explained with a complete discussion of the record evidence and sound medical principles.

4. Afford the Veteran VA the appropriate examination(s) to determine the nature and onset of his COPD. The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any additional tests or studies deemed necessary should be conducted, and the results should be reported in detail.

(a) Is it at least as likely as not (a 50% or greater probability) that the Veteran's COPD was incurred in, or was aggravated (increased in severity) due to his service.  
(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD caused the Veteran to use tobacco products during and after service?

(c) If so, is it at least as likely as not (50 percent or greater probability) that the use of tobacco products caused or aggravated COPD.  

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.

Each opinion must be fully explained with a complete discussion of the record evidence and sound medical principles.

If after consideration of all pertinent factors it remains the physician's conclusion that the opinion sought cannot be provided without resort to mere speculation, it must be stated whether the need to speculate is caused by a deficiency in the state of general medical knowledge, or by a deficiency in the record, or the physician lacks the requisite knowledge or training.

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the RO should issue a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



____________________________                       ____________________________
      NATHANIEL DOAN				URSULA POWELL
            Veterans Law Judge, 				 Veterans Law Judge, 
        Board of Veterans' Appeals 			        Board of Veterans' Appeals



Department of Veterans Affairs


